Storrs, J.
The defence, in this case, rests on the claim that the deed in question contains a reservation, by the grantor, of a right of way over the land thereby conveyed, and on which the trespass is alleged to have been committed ; and that, by virtue of such reservation, the defendant, in the exercise of that right, was justified in doing the acts complained of. The plaintiff denies, that there is any reservation in the deed, but claims, that it is to be construed as a conveyance of the land, and also of a right of way to the same, over the adjoining land of the grantor. The deed is ex*403pressed somewhat informally; but the intention of the parties is perfectly clear. The way mentioned, or, as it is termed, “ the privilege of passing and repassing,” is over land not conveyed by the deed, but the land adjoining it owned by the grantor, and is to be for the benefit of the grantee, as well as of the grantor, in order to pass to and from their respective premises. There is nothing in the deed, which shews, that the grantor intended to retain any right in that which he had before conveyed. The words used are not apt for that purpose. The language throughout is that of grant, and not of reservation. It, in terms, grants the land intended to be conveyed, describing it by metes and bounds, and “ also the privilege of passing and repassing on the said John Isham jun’s. [the grantor’s] land, lying between said button-wood tree (which appears by the deed to be the North-west corner of the land conveyed,) and said John Isham jun’s. store, to the horse-barn, [previously mentioned as being on the premises conveyed,] from the highway and adds, that “ the same,” which unquestionably means the land on which said privilege was to exist, “ is to be kept open, at all times, for a pass-way for the benefit of said grantee and grantor.” The horse-barn, the privilege of passing to and from which is granted, being on the land conveyed, the grantor could have no interest in passing to or from it, while to the grantee such privilege might be indispensable. This construction gives a sensible and rational meaning to the deed, and effectuates the objects which the parties manifestly had in view; while that contended for by the defendant, would give it an operation injurious to the grantee, and of no benefit to the grantor. If any doubt could exist as to the meaning of the deed, the construction should be most strong against the grantor; but it is too clear to require aid from the rules of construction which apply to doubtful instruments.
The defendant claims, that the expression, that the pass-way is to be for the benefit of the grantor as well as the grantee, implies, that a reservation in favour of the former was intended on the premises conveyed. This expression was, undoubtedly, introduced to evince, that the privilege was to be common between the parties, and to repel the idea that the *404grantee was to have any priority of right over the grantor, in the use of the way.
A new trial, therefore, should not be granted.
In this opinion the other Judges concurred.
New trial not to be granted.